FITZSIMMONS, Judge,
concurring.
I concur in the result. However, I respectfully submit that it is not necessary to prove that Municipal Employees’ Retirement System is a “taxpayer” to attain the status for a right of action in this cause. The district court’s grant of an exception of no right of action is reversible on the grounds that the Municipal Employees’ Retirement System is a “person ... whose rights ... or other legal relations are affected by a ... contract-” La.Code Civ.P. art. 1872.
The contract between The Office of Rural Development and City of New Iberia will clearly affect the rights and legal relations of Municipal Employees Retirement System and the interests of its members, whom it represents. Appellant, thus, has a sufficient interest to bring the lawsuit in it capacity as an association, or “person”, which represents the interests, and manages the operation, of the retirement system on behalf of its contributing members and the retirement system itself. See, Louisiana Associated General Contractors v. Calcasieu Parish School Board, 586 So.2d 1354, 1358 and 1359 (La.1991).